CRANDALL, Presiding Judge.
Appellant, former husband, appeals from an order entered by the trial court on a motion to modify a dissolution decree which increased appellant’s child support payment to respondent, former wife, from $60 per week to $85 per week. On appeal, appellant contends that the trial court erred because there was no evidence of a “substantial change of circumstances; the modification was against the weight of the evidence; and there was no evidence that the order sought to be modified was unreasonable.”
This court has carefully studied the transcript and the legal file in this case. Our review of the record leads us to the conclusion that the court’s decree is supported by substantial evidence and is not against the weight of the evidence. Further, the trial court did not erroneously declare or apply *388the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).
REINHARD and CRIST, JJ., concur.